The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 11/1/2022.
Claims 1, 6, 7, 9, 10, 12 and 14-15 are amended. Claims 2, 4-5, 8, 10-11, 13 are cancelled.
Claims 1, 3, 6, 7, 9, 12 and 14-15 are pending. 
Claims 1, 3, 6, 7, 9, 12 and 14-15 are rejected.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on October 28, 2022 . U.S. patents and Foreign Patents have been considered.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2022 has been entered.
Response to Arguments
8. Applicant`s arguments filed November 1, 2022 have been fully considered but they are not persuasive with respect to prior art rejection.
9. Applicant`s arguments have been considered but are not persuasive, As per independent claims 1, 7 and 14, Applicant argued that Doshi fails to disclose " receiving, by the first edge node, a data distribution policy from the central cloud, wherein the data distribution policy comprises a policy by which the central cloud selects the at least one second edge node for storing the tagged data copy in consideration of storage spaces, activation status, and data processing speeds of the edge nodes”, Examiner relies on a newly cited reference Kang to teach these limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 12, 14 and 15 rejected under 35 U.S.C. 103(a) as being unpatentable over Doshi et al. (US PGPUB 2021/0011649) (hereinafter ‘Doshi’), in view of Eischeid et al. (US PGPUB 2006/0293767) (hereinafter ‘Eischeid’), in view of Kang et al. (US PGPUB 2017/0102757) (hereinafter ‘Kang’) and further in view of Doshi et al. (US PGPUB 2014/0095798) (hereinafter ‘Doshi798’).
As per independent claim 1, Doshi discloses a method of distributedly storing data in a system [(Paragraphs 0002 and 0019 ; FIGs. 1 and 2) where Doshi teaches where a data object can be distributed to one or more computing nodes in an edge environment. In some examples, an information management policy for the data object is based on imperative actions, in which each node that receive the data object executes commands that control state(s) of the data object (e.g., encryption, compression). However, in some instances, a data object is distributed to two or more computing nodes in the environment, such that multiple nodes may acquire a copy of the data object. The imperative commands may be distributed to and performed by each node with respect to copy of the data object acquired by each node. The different nodes should act in concert to maintain consistency with respect to the state of the data object such that when operations on a data object are complete, the state of the data object at each node is consistent between the nodes. However, maintaining this consistency using imperative programming can be difficult when copies of data objects are distributed to multiple nodes in an environment to correspond to the claimed limitation] comprising a plurality of edge nodes communicatively coupled to an end device and a central cloud [(Paragraphs 0028-0029 and 0038; FIGs. 1-3) where Doshi teaches where FIG. 2 illustrates operational layers among endpoints, an edge cloud, and cloud computing environments. Specifically, FIG. 2 depicts examples of computational use cases 205, utilizing the edge cloud 110 among multiple illustrative layers of network computing. The layers begin at an endpoint (devices and things) layer 200, which accesses the edge cloud 110 to conduct data creation, analysis, and data consumption activities. The edge cloud 110 may span multiple network layers, such as an edge devices layer 210 having gateways, on-premise servers, or network equipment (nodes 215) located in physically proximate edge systems; a network access layer 220, encompassing base stations, radio processing units, network hubs, regional data centers (DC), or local network equipment (equipment 225); and any equipment, devices, or nodes located therebetween (in layer 212, not illustrated in detail) to correspond to the claimed limitation], the method comprising: receiving, by a first edge node, data transmitted by the end device [(Paragraphs 0028-0029 and 0038; FIGs. 1-3) where Doshi teaches FIG. 3 illustrates a block diagram of an example environment 300 in which various client endpoints 310 (in the form of mobile devices, computers, autonomous vehicles, business computing equipment, industrial processing equipment) exchange requests and responses with the example edge cloud 110. For instance, client endpoints 310 may obtain network access via a wired broadband network, by exchanging requests and responses 322 through an on-premise network system 332. Some client endpoints 310, such as mobile computing devices, may obtain network access via a wireless broadband network, by exchanging requests and responses 324 through an access point (e.g., cellular network tower) 334. Some client endpoints 310, such as autonomous vehicles may obtain network access for requests and responses 326 via a wireless vehicular network through a street-located network system 336. However, regardless of the type of network access, the TSP may deploy aggregation points 342, 344 within the edge cloud 110 to aggregate traffic and requests. Thus, within the edge cloud 110, the TSP may deploy various compute and storage resources, such as at edge aggregation nodes 340, to provide requested content. The edge aggregation nodes 340 and other systems of the edge cloud 110 are connected to a cloud or data center 360, which uses a backhaul network 350 to fulfill higher-latency requests from a cloud/data center for websites, applications, database servers, etc. Additional or consolidated instances of the edge aggregation nodes 340 and the aggregation points 342, 344, including those deployed on a single server framework, may also be present within the edge cloud 110 or other areas of the TSP infrastructure to correspond to the claimed limitation]; assigning, by the first edge node, a data tag to received data according to attributes of the received data [(Paragraphs 0065-0066 ;FIGs. 1 and 7) where Doshi teaches where the first edge node 702 acquires, creates, receives, or otherwise assumes ownership of a first data object 708. In some examples, the first data object 708 can be received from, for example, another node in the example system 700, such as the second edge node 704. In some examples, the first data object 708 can be created by the first edge node 702 by, for example, transforming information that the first edge node 702 receives from endpoint devices such as the endpoint devices 161-167 of FIG. 1 into new data objects, or, by making a copy of another object that the first edge node 702 receives from, for instance, a third edge node 706. In other examples, the first edge node 702 accesses the first data object 708 from, for instance, the cloud/data center 130, 440 of FIGS. 1 and 4. The first data object 708 can include, for example, a software application to be managed by the first edge node 702. Put another way, the first edge node 702 obtains ownership of the first data object 708. The first data object 708 includes a first object identifier tag 712, or a unique identifier assigned to the first data object 708 (e.g., metadata including an alphanumeric identifier). The first object identifier tag 712 can be logically associated with the first data object 708 through the use of a mapping data structure or a directory or a mapping function (not shown). Thus, the first object identifier tag 712 does need to be physically inside or adjacent to the first data object 708 to correspond to the claimed limitation]; transmitting by the first edge node, a tagged data to the central cloud; and transmitting, by the first edge node, a tagged data copy to at least one second edge node [(Paragraphs 0019, 0023, 0066, 0072 ;FIG. 4) where Doshi teaches where a data object is distributed to two or more computing nodes in the environment, such that multiple nodes may acquire a copy of the data object. The imperative commands may be distributed to and performed by each node with respect to copy of the data object acquired by each node. The different nodes should act in concert to maintain consistency with respect to the state of the data object such that when operations on a data object are complete, the state of the data object at each node is consistent between the nodes. However, maintaining this consistency using imperative programming can be difficult when copies of data objects are distributed to multiple nodes in an environment. In examples in which copies of data objects are distributed to different nodes, each node can proceed with respect to retrieving the time parameter(s) and executing the corresponding time-to-X operations independent of other nodes. Thus, examples disclosed herein distribute management of the data object lifecycle states to the edge nodes. Further, in examples disclosed herein, when a copy of a data object is transmitted for, for instance, a first node to a second node, the copy of the data object received at the second node is current with respect to the lifecycle operations set or written by the first node to correspond to the claimed limitation], determined by the data distribution policy which is determined by the central cloud directly or through the central cloud [(Paragraphs 0039-0040 and 0061-0063 ;FIG. 4) where Doshi teaches FIG. 4 illustrates deployment and orchestration for virtual edge configurations across an edge computing system operated among multiple edge nodes and multiple tenants. Specifically, FIG. 4 depicts coordination of a first edge node 422 and a second edge node 424 in an edge computing system 400, to fulfill requests and responses for various client endpoints 410 (e.g., smart cities/building systems, mobile devices, computing devices, business/logistics systems, industrial systems, etc.), which access various virtual edge instances. Here, the virtual edge instances 432, 434 provide edge compute capabilities and processing in an edge cloud, with access to a cloud/data center 440 for higher-latency requests for websites, applications, database servers, etc. However, the edge cloud enables coordination of processing among multiple edge nodes for multiple tenants or entities. In the example of FIG. 4, these virtual edge instances include: a first virtual edge 432, offered to a first tenant (Tenant 1), which offers a first combination of edge storage, computing, and services; and a second virtual edge 434, offering a second combination of edge storage, computing, and services. The virtual edge instances 432, 434 are distributed among the edge nodes 422, 424, and may include scenarios in which a request and response are fulfilled from the same or different edge nodes. The configuration of the edge nodes 422, 424 to operate in a distributed yet coordinated fashion occurs based on edge provisioning functions 450. The functionality of the edge nodes 422, 424 to provide coordinated operation for applications and services, among multiple tenants, occurs based on orchestration functions 460 to correspond to the claimed limitation], wherein the data distribution policy comprises a policy for storing a data copy in addition to the data tag [(Paragraphs 0065-0066, 0071-0074 and 0081; FIG.7) where Doshi teaches FIG. 7 illustrates an example edge computing system 700 including a plurality of edge computing nodes to manage lifecycle data operations for one or more data object(s) in accordance with teachings of this disclosure. The edge node(s) of the example system 700 can include, but are not limited to, for instance, a process, a container, a virtual machine, etc. As shown in FIG. 7, the example system 700 includes a first edge node 702 and a second edge node 704. The example system can include n additional node(s) 706. The example system 700 of FIG. 7 can correspond to the example edge computing network 400 disclosed in connection with FIG. 4 including the edge nodes 422, 424. In examples disclosed herein, the edge computing system 700 provides for implementation of cloud or cloud-like functionality that is located closer to a consuming device in network than, for instance, a cloud data center, as disclosed in connection with FIG. 1; such that the operation manager 724 executes operations for the data object(s) 708, 714 acquired by the first edge node 702 and stored in the database 710, such as read operation(s) encoded in metadata associated with the data object and/or write operation(s) to modify data associated with the data object. In the example of FIG. 7, the operation manager 724 of first edge node 702 manages the first data object 708 and/or the second data object 714 in accordance with node administration rule(s) or protocol(s) 720. The node administration rule(s) 720 can be user-defined rule(s) that define ownership rights and access policies of each node with respect to a data object. For instance, the node administration rule(s) 720 can define the read/write abilities of each of the edge nodes 702, 704, 706 with respect to managing the data object(s) 708, 714. For example, the node administration rule(s) 720 can permit the operation manager 724 of the first edge node 702 to perform write operation(s) for the first data object 708 (e.g., modify the first data object 708). In some examples, the node administration rule(s) 720 may only permit the operation manager 724 of the first edge node 702 to perform write operation(s) for a local copy of the first data object 708 generated by the first edge node 702, wherein such operation manager 724 of FIG. 7 includes a quality of service (QoS) manager 729. The QoS manager 729 provides means for managing resources with respect to implementation of the time-to-X operations to satisfy term(s) of the SLA(s). For instance, the QoS manager 729 monitors and/or controls distribution of resources such as memory bandwidth allocation, CPU, etc. to implement the time-to-X operations in accordance with the SLA(s) to correspond to the claimed limitation].
Doshi does not appear to explicitly disclose wherein the data tag includes a required security level of the received data, an expected request frequency of the received data, and an availability policy for the received data. 
Eischeid discloses wherein the data tag includes a required security level of the received data, an expected request frequency of the received data, and an availability policy for the received data[(Paragraph 0048-0051; FIGs. 1 and 3) where Eischeid teaches Class of Service is an example of a meta-attribute that comprises multiple attributes grouped together. In a storage network where data has associated metadata, the Class of Service meta-attribute can be comprised of the following metadata attributes: required file access speed; required storage reliability/availability; and application priority. The storage pool that data is assigned to is then determined based on the Class of Service composite value. The present invention may implemented with any number of rule spaces, including rule spaces with three or more dimensions with multiple GUI screens being used to control rule spaces having more than three dimensions to correspond to the claimed limitation]. 
Doshi and Eischeid are analogous art because they are from the same field of endeavor of data/gile access management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Doshi and Eischeid before him or her, to modify the system of Doshi to include the metadata attributes of Eischeid because it will improve data storage access performance.
The motivation for doing so would be to [improved system of managing policy-based automated systems (Paragraph 0007  by Eischeid)].
Doshi does not appear to explicitly disclose receiving, by the first edge node, a data distribution policy from the central cloud, wherein the data distribution policy comprises a policy by which the central cloud selects the at least one second edge node for storing the tagged data copy in consideration of storage spaces, activation status, and data processing speeds of the edge nodes, or a policy by which the central cloud selects an edge node immediately accessible by the end device among edge nodes storing the data copy. 
Kang discloses receiving, by the first edge node, a data distribution policy from the central cloud [(Paragraph 0005-0009; FIGs. 1 and 2) where Kang teaches a server cluster system is a system which distributes a service request requested from the outside to servers in a server cluster through a load distributor by connecting a plurality of servers providing a specific service to one load distributor or a plurality of load distributors and processing the service request to correspond to the claimed limitation], wherein the data distribution policy comprises a policy by which the central cloud selects the at least one second edge node for storing a data copy in consideration of storage spaces, activation status, and data processing speeds of the edge nodes, or a policy by which the central cloud selects an edge node immediately accessible by the end device among edge nodes storing the data copy [(Paragraph 0011-0015, 0021-0026 and 0041-0047; FIGs. 1 and 2) where Kang teaches a device distributing a load and managing power, including: a monitoring unit configured to monitor a load distribution condition on server nodes included in a server cluster and a dynamic state of each of the server nodes; a server node information storage unit configured to store static state information of each of the server nodes; a policy determination unit configured to determine a load distribution policy and a power management policy for each of the server nodes using information monitored by the monitoring unit and the static state information stored in the server node information storage unit; and a controller configured to control conversion of each of the server nodes into an active state or an inactive state according to the power management policy, and distribution of a load of a service request requested by a service client to activated server nodes according to the load distribution policy. The monitoring unit may include: a load distributor monitoring unit configured to monitor a request connection state including at least one of connections per second (CPS) or the amount of packets for the load distributor connected to the server cluster; and a server node monitoring unit configured to monitor at least one dynamic state among the amount of resource usage, service information and provision state, and a power state of each of the server nodes to correspond to the claimed limitation]. 
Doshi and Kang are analogous art because they are from the same field of endeavor of data access and service load management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Doshi and Kang before him or her, to modify the system of Doshi to include the connectivity detector that corresponds to the distribution policy setting of Kang because it will improve data storage access performance.
The motivation for doing so would be to [obtaining a satisfactory response result with respect to the service request while decreasing the power by maintaining only an optimized server providing a service in an active state and converting the remaining servers into a low power state is needed (Paragraph 0006  by Kang)].
Therefore, it would have been obvious to combine Doshi and Kang to obtain the invention as specified in the instant claim.
Doshi does not appear to explicitly disclose wherein the availability policy is set to include whether the at least one second edge node is an available copy inaccessible by the end device, the available copy storage node storing a backup copy, or whether the at least one second edge node is an enabled copy storage node immediately accessible by the end device. 
Doshi798 discloses wherein the availability policy is set to include whether the at least one second edge node is an available copy inaccessible by the end device, the available copy storage node storing a backup copy, or whether the at least one second edge node is an enabled copy storage node immediately accessible by the end device [(Paragraph 0004, 0044-0047, 0056-0060 and 0084; FIGs. 1 and 2) where Doshi798 teaches wherein, during a backup cycle, backup copies may be created for files that are new or that have changed since the last backup. If external backup storage is not available, the backup copies may be stored in a cache located on the primary storage. If backup storage is available, the backup copies may be stored in the backup storage device and backup copies that were previously stored in the primary storage may be copied to the backup storage. The availability of the backup storage may be detected and used to seamlessly switch between backing up files locally and remotely as availability of the backup storage changes, such that the backup storage availability may be detected. For example, referring to FIG. 5, the connectivity detector 525 may receive notification from an operating system (OS) component, may poll an OS or other component, may inspect data structures that indicate connectivity, may attempt to communicate with the backup storage, or may take other actions or the like to detect whether the backup storage 540 is available to the apparatus 500. Detecting that the backup storage 540 is available may include determining that the backup storage 540 has been directly connected via a wired or wireless media or detecting that backup storage 540 is reachable via a network connected to the apparatus 500. Detecting whether the backup storage 540 is available may also involve checking free space on the backup storage 540 as described previously. If the free space is less than the size of the file, it may be determined that the backup storage 540 is not available to correspond to the claimed limitation]. 
Doshi and Doshi798 are analogous art because they are from the same field of endeavor of data/gile access management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Doshi and Doshi798 before him or her, to modify the system of Doshi to include the connectivity detector that corresponds to the distribution policy setting of Doshi798 because it will improve data storage access performance.
The motivation for doing so would be to [seamlessly continue protecting changed files by copying the files to a designated portion of the primary storage 210 or the backup storage (Paragraph 0056  by Doshi798)].
Therefore, it would have been obvious to combine Doshi and Doshi798 to obtain the invention as specified in the instant claim.
As per dependent claim 3, Doshi discloses wherein the availability policy comprises: either a policy based on geographic locations of the at least one second edge node storing the tagged data copy and the end device requesting the tagged data copy or a policy based on a state of an edge node network including the first edge node and the at least one second edge node [(Paragraphs 0019, 0055) where Doshi teaches where the edge gateway nodes 620 or the edge resource node(s) 640 may offer the use of stateful applications 632 and a geographic distributed database 634. Although the applications 632 and database 634 are illustrated as being horizontally distributed at a layer of the edge cloud 110, it will be understood that resources, services, or other components of the application may be vertically distributed throughout the edge cloud (including, part of the application executed at the client compute node 610, other parts at the edge gateway nodes 620 or the edge resource node(s) 640, etc.) to correspond to the claimed limitation].
As per dependent claim 6, Doshi discloses duplicating the received data to generate the tagged data copy according to the data distribution policy [(Paragraphs 0065-0066 ;FIGs. 1 and 7) where Doshi teaches where the first edge node 702 acquires, creates, receives, or otherwise assumes ownership of a first data object 708. In some examples, the first data object 708 can be received from, for example, another node in the example system 700, such as the second edge node 704. In some examples, the first data object 708 can be created by the first edge node 702 by, for example, transforming information that the first edge node 702 receives from endpoint devices such as the endpoint devices 161-167 of FIG. 1 into new data objects, or, by making a copy of another object that the first edge node 702 receives from, for instance, a third edge node 706. In other examples, the first edge node 702 accesses the first data object 708 from, for instance, the cloud/data center 130, 440 of FIGS. 1 and 4. The first data object 708 can include, for example, a software application to be managed by the first edge node 702. Put another way, the first edge node 702 obtains ownership of the first data object 708. The first data object 708 includes a first object identifier tag 712, or a unique identifier assigned to the first data object 708 (e.g., metadata including an alphanumeric identifier). The first object identifier tag 712 can be logically associated with the first data object 708 through the use of a mapping data structure or a directory or a mapping function (not shown). Thus, the first object identifier tag 712 does need to be physically inside or adjacent to the first data object 708 to correspond to the claimed limitation]; wherein the duplicated data meet the availability policy for each of the edge nodes [(Paragraphs 0019, 0023, 0066, 0072 ;FIG. 4) where Doshi teaches where copies of data objects are distributed to different nodes, each node can proceed with respect to retrieving the time parameter(s) and executing the corresponding time-to-X operations independent of other nodes. Thus, examples disclosed herein distribute management of the data object lifecycle states to the edge nodes. Further, in examples disclosed herein, when a copy of a data object is transmitted for, for instance, a first node to a second node, the copy of the data object received at the second node is current with respect to the lifecycle operations set or written by the first node. Examples disclosed herein provide for efficient, decentralized management of data lifecycle policies across tasks and/or across machines in an edge environment such that a data object is distributed to two or more computing nodes in the environment, such that multiple nodes may acquire a copy of the data object. The imperative commands may be distributed to and performed by each node with respect to copy of the data object acquired by each node. The different nodes should act in concert to maintain consistency with respect to the state of the data object such that when operations on a data object are complete, the state of the data object at each node is consistent between the nodes. However, maintaining this consistency using imperative programming can be difficult when copies of data objects are distributed to multiple nodes in an environment. In examples in which copies of data objects are distributed to different nodes, each node can proceed with respect to retrieving the time parameter(s) and executing the corresponding time-to-X operations independent of other nodes. Thus, examples disclosed herein distribute management of the data object lifecycle states to the edge nodes. Further, in examples disclosed herein, when a copy of a data object is transmitted for, for instance, a first node to a second node, the copy of the data object received at the second node is current with respect to the lifecycle operations set or written by the first node to correspond to the claimed limitation].
As for independent claims 7 and 14, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claims 9 and 15, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for claims 12, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135